Citation Nr: 1017418	
Decision Date: 05/11/10    Archive Date: 05/26/10

DOCKET NO.  03-32 264	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for peripheral 
neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and C. B. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from June 1968 
to June 1972.

A February 2001 Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO) rating decision 
denied service connection for peripheral neuropathy of the 
hands and feet.  The Veteran attempted to appeal that 
decision; however, because his notice of disagreement (NOD) 
was untimely received in February 2002, the February 2001 
rating decision became final.  The untimely February 2002 NOD 
was then considered as an application to reopen the service 
connection claim.  This appeal comes to the Board of 
Veterans' Appeals (Board) from a December 2002-issued rating 
decision that in pertinent part determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for peripheral neuropathy of the right 
and left lower extremities. 

The Board remanded the case in April 2005, June 2006, October 
2007, and December 2008. 

In July 2004, the Veteran requested an earlier effective date 
for the grant of various benefits (see claims files, Vol 4).  
This is referred for appropriate action. 


FINDINGS OF FACT

1.  By rating decision of February 2001, the RO denied 
service connection for peripheral neuropathy and properly 
notified the Veteran of that decision.  

2.  The Veteran's NOD was untimely and the February 2001 RO 
rating decision became final.

3.  Evidence received at the RO since the February 2001 
rating decision does not raise a reasonable possibility of 
substantiating the claim for service connection for 
peripheral neuropathy of the upper and lower extremities.  


CONCLUSIONS OF LAW

1.  The February 2001 rating decision, which denied service 
connection for peripheral neuropathy of the hands and feet, 
is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160, 20.1103 (2009).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for peripheral neuropathy 
of the hands and feet and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claim, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) clarified that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA must look at 
the bases for the denial in the prior decision and to provide 
the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

VA's duty to notify was not satisfied prior to the December 
2002 unfavorable decision on the claim.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to initial adjudication, 
this timing problem can be cured by the Board remanding for 
the issuance of notice followed by readjudication of the 
claim) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (issuance of notification followed by readjudication 
of the claim, such as a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a timing 
defect).  

In this case, VA's duty to notify was satisfied by way of 
letters sent to the claimant In November 2007 and June 2009 
that address all notice elements.  The letters informed the 
claimant of what evidence was required to substantiate the 
claims and of the claimant's and VA's respective duties for 
obtaining evidence.  Although the notice letters was/were not 
sent before the initial decision, this timing error is not 
unfairly prejudicial to the claimant because the actions 
taken by VA after providing notice cured the timing error.  
The claimant has been afforded opportunity to participate in 
his claim and has been allowed time to respond.  For these 
reasons, it is not unfairly prejudicial to the claimant for 
the Board to adjudicate the claim.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private medical reports.  Hearings were 
provided.  The claimant was afforded VA medical examinations.  
Neither the claimant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for fair adjudication of 
the claim that has not been obtained.  Hence, no further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

New and Material Evidence

In pertinent part of a February 2001-issued rating decision, 
the RO denied service connection for peripheral neuropathy of 
the hands and feet.  The Veteran and his (prior) 
representative were notified of the decision in a letter from 
the RO, but did not timely appeal.  Thus, the rating decision 
became final.  38 U.S.C.A. § 7105(b), (c) (West 2002).  

When a claim has been disallowed by the RO, "the claim may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a), 
20.1103 (2009).

Pursuant to 38 C.F.R. § 3.156(a) (2009), a claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The application to reopen the service connection 
claim, in this case, an untimely NOD to a previous rating 
decision, was received at the RO in February 2002, subsequent 
to the effective date of the revision.  Therefore, this 
version of § 3.156(a) applies.   

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the United 
States Court of Appeals for the Federal Circuit stressed that 
newly submitted evidence could be material if it resulted in 
a more complete record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence at the time of the February 2001 rating 
decision consists of service treatment records (STRs), VA 
examination reports, and testimony, claims, and statements of 
the Veteran, as discussed below.

The STRs reflect that the Veteran suffered a head injury in 
March 1970 during active Coast Guard service when he struck a 
steel pole.  The Veteran himself stated, "The accident 
occurred while I was running and I ran into a steel bar 
protruding from a post."  The protrusion penetrated the face 
below the left eye.  Stitches were required to close a cut 
between the eye and the nose, according to the Veteran.  

An initial March 1970 X-ray showed a questionable fracture 
below the orbit of the left eye.  Additional X-rays were 
located later.  

An April 1972 RELAD (release from active duty) examination 
report notes that the head, face, neck, and scalp were 
checked and found normal.  A May 1972 STR notes a complaint 
of left upper extremity numbness from the elbow to the 2nd 
and 3rd digits.  A follow-up report noted mild hand numbness 
dorsally with no other impairment. A June 1972 discharge 
examination report notes a deviated nasal septum and 
complaint of recurrent headaches and nosebleeds.  Further 
follow-up was recommended. 

The Veteran was discharged from active service in June 1972 
and in July 1972, he filed his original claim for service 
connection.  He claimed sinus trouble, skull fracture, nose 
bleeds, headaches, broken nose, pieces of steel in eye and 
nose, and crooked eye, as well as a nervous condition arising 
after the facial injury and residuals of a right knee injury 
that had preceded the facial injury and was not related to 
the facial injury.  He did not mention peripheral neuropathy.

A December 1972 VA examination report notes that the Veteran 
reported a September 1971 onset of loss of feeling in "hand 
or feet." He also mentioned an August 1972 episode of right 
hand numbness that apparently resolved on its own.  The 
December 1972 neurological examination was normal. 

A January 1973 VA psychiatric examination report contains a 
diagnosis of cephalgia due to traumatic injury to the skull, 
but does not mention neuropathy. 

In April 1973, the RO granted service connection for 
headaches and deviated nasal septum, but denied service 
connection for skull fracture and right knee injury, among 
others.  The Veteran timely filed an NOD in April 1974 and 
the RO issued a statement of the case (SOC) on April 17, 
1974.  

The RO received a VA Form 1-9, Substantive Appeal, on June 
24, 1974.  The substantive appeal as to service connection 
for a skull fracture (or residuals) was untimely.  
Notwithstanding untimeliness, the substantive appeal contains 
no mention of peripheral neuropathy.

The RO held a hearing in September 1974 on the issue of 
service connection for skull fracture, among others.  
Peripheral neuropathy was not mentioned. 

A December 1974 United States Public Health Service hospital 
"Statement of Patient's Treatment" report reflects that the 
Veteran had been hospitalized on March 2, 1970.  Their X-rays 
showed fracture of the left ethmoid sinus and fracture of the 
left maxillary antra.  The hospital report further mentions 
an ear-nose-throat (ENT) examination due to bleeding into the 
nasal sinuses.  The report notes that there had also been 
several eye clinic visits.  Peripheral neuropathy is not 
mentioned.  In April 1970, after hospitalization and 
treatment, the Veteran was returned to duty status.  

An April 1975 VA examination report reflects that the Veteran 
was neurologically normal.  Headaches were his chief 
complaint.  The report does not mention peripheral 
neuropathy. 

In May 1975, the RO granted service connection for residuals 
of fractured ethmoid and maxillary sinuses.  

In July 2000, the Veteran requested an increased rating for 
"...service-connected nervous condition and numbness of my 
hands and feet."  He submitted duplicates of records 
previously considered and he also submitted more recent VA 
outpatient treatment reports.  These reports are discussed 
below.

In January 1999, the Veteran complained of a two-year history 
of numbness of the arms and feet.  An examiner found upper 
extremity bilateral diminished motor strength and sensory 
perception.  The lower extremities were neurologically 
intact.  

A February 1999 VA outpatient treatment report notes that a 
nerve conduction velocity study revealed no etiology for 
tingling in the hands, fingers, ankles, and feet.  A March 
1999 VA outpatient treatment report reflects, however, that 
the nerve conduction velocity study suggested that the 
tingling of the arms, hands, and feet was due to probable 
peripheral neuropathy, as opposed to radiculopathy.  The 
assessment was peripheral neuropathy of unknown cause.  Soon 
after, a July 1999 VA report cast doubt upon the March 1999 
report, noting that cervical spondylosis might be 
contributing to tingling in the hands.  

In February 2001, the RO denied service connection for 
peripheral neuropathy of the hands and feet on the basis of 
no evidence of onset during active service or within a year 
of separation.  The Board will review the evidence submitted 
since the RO decision to determine whether any of it is new 
and material evidence, that is, whether it is neither 
cumulative nor redundant and whether it raises a reasonable 
possibility of substantiating the claim.  

The evidence submitted since the final February 2001 RO 
decision includes a February 2002 submission wherein the 
Veteran reported that his peripheral neuropathy worsened in 
January 1997 after he was erroneously given the drug, 
pyridium, for his rheumatoid arthritis (see claims files, Vol 
2).  This is not new and material evidence in that it does 
not raise a reasonable possibility of substantiating the 
service connection claim.  He later re-submitted STRs that 
reflect in-service treatment for a skull fracture.  This is 
not new and material evidence in that it does not raise a 
reasonable possibility of substantiating the claim.  

A July 2004 VA report notes moderately severe canal stenosis 
due to C4-5 degenerative changes.  Left upper extremity signs 
and symptoms were consistent with C4-5 degenerative changes 
and peripheral neuropathy of stocking and glove pattern.  A 
November 2004 VA outpatient treatment report notes cervical 
myelopathy and peripheral neuropathy.  January and February 
2005 reports note that the entire left side of the body was 
numb.  A June 2005 VA contains a problem list that includes 
"unspecified idiopathic peripheral neuropathy."  These 
reports and others are not new and material evidence because 
they do not raise a reasonable possibility of substantiating 
the service connection claim.

A January 2006 VA brain and spinal cord compensation 
examination report notes patchy sensory loss in the distal 
lower extremities and upper extremities, but no etiology was 
offered.  This is not new and material evidence in that it 
does not raise a reasonable possibility of substantiating the 
service connection claim.

In July 2007, the Veteran underwent a left below the knee 
amputation due to diabetic-related peripheral vascular 
disease with intractable foot infections and ulceration.  
This is not new and material evidence in that it does not 
raise a reasonable possibility of substantiating the service 
connection claim.

In May 2008, a VA examiner reviewed the history, examined the 
Veteran and concluded that the in-service facial injury did 
not cause peripheral neuropathy.  This is not new and 
material evidence in that it does not raise a reasonable 
possibility of substantiating the service connection claim.

In January 2010, the Veteran testified before the undersigned 
Veterans Law Judge that he suffered a skull fracture in 1970 
and then developed toe numbness and later, finger numbness.  
This is not new and material evidence in that it does not 
raise a reasonable possibility of substantiating the service 
connection claim.  Other records, including Social Security 
Administration records were obtained; however, none raises a 
reasonable possibility of substantiating the service 
connection claim.

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Because the evidence submitted is not 
sufficiently new and material to reopen the claim, the 
application to reopen the service connection claim must be 
denied.  





ORDER

New and material evidence not having been submitted, the 
application to reopen the service connection claim must be 
denied. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


